DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12-17 and 19-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by QIAN (US 20170312986).
	As to claim 1, QIAN teaches receiving a plurality of physical constraints associated with the part; optimizing a build orientation of the part to identify an optimized build orientation for the part with respect to a design domain defined by the physical constraints based on the plurality of physical constraints, and a plurality of design constraints using at least one variable associated with build orientation as an optimization variable, the plurality of design constraints comprising: an initial build orientation; and a critical surface slope angle; and generating a part 
	As to claim 2, QIAN teaches causing the part to be manufactured at the optimized build orientation by instructing the print head to deposit material additively to manufacture the part, wherein the manufactured part is a physical representation of the part model ()Fig. 8, for example).
	As to claim 3, QIAN teaches wherein optimizing the build orientation controls an amount of support structure required to manufacture the generated part model (Abstract, for example).
	As to claim 4, QIAN teaches wherein the plurality of design constraints further comprises an undercut perimeter constraint that constrains a projected undercut perimeter within the design domain of the part to be less than or equal to a non-zero allowable projected undercut perimeter, the projected undercut perimeter corresponding to a perimeter quantity of a surface of the part with undercut projected along a build orientation within the design domain (Abstract, paras. 0006-09, 0056, 0060-73).
	As to claim 5, QIAN teaches wherein optimizing the build orientation comprises: identifying locations along the surface of the part that are within the design domain having a slope with respect to the build orientation that is less than the critical surface slope angle a; and calculating the projected undercut perimeter based on the identified locations within the design domain (id.).

	As to claim 7, QIAN teaches wherein the plurality of design constraints further comprises an external support area constraint that constrains a projected boundary undercut perimeter at the boundary of a design domain to be less than or equal to a non-zero allowable projected undercut perimeter, the projected boundary undercut perimeter corresponding to a perimeter quantity of a surface of the part with undercut projected along a build orientation at the boundary of the design domain (paras. 0060-80).  The specification states that external support area constraint means “the design self supports.”  QIAN teaches this (Abstract, paras. 0063, 0075, 0078-79, 0080).
	As to claim 8, QIAN teaches wherein optimizing the build orientation comprises: identifying locations along the surface of the part that are at the boundary of the design domain having a slope a with respect to the build orientation that is less than the critical surface slope angle; and calculating the projected boundary undercut perimeter based on the identified locations at the boundary (paras. 0060-80).
	As to claim 9, QIAN teaches wherein identifying locations along the surface of the part that are at the boundary of the design domain having a slope a with respect to the build 
	As to claim 10, QIAN teaches further comprising: optimizing a topology of the part to identify a density field representing an optimized topology for the part based on the plurality of physical constraints, and at least a subset of the plurality of design constraints using at least one variable associated with density as an optimization variable to optimize compliance of the part, the subset of the plurality of design constraints comprising: an allowed volume fraction; the critical surface slope angle; an undercut perimeter constraint; and wherein generating the part model is based on the optimized build orientation, and the density field representing the optimized topology (paras. 0056-80).
	As to claims 12-17, QIAN teaches a CRM with instructions of claims 1-10 (paras. 0083-84, Fig. 7).
	As to claims 19-20, QIAN teaches a system with instructions of claims 1-10 on processor (paras. 0083-84, Fig. 7).

Allowable Subject Matter
	Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base o) as a component of Heaviside function for PUP calculation (para. 0076), not wherein for 2D parts ϴ corresponds to an angle θ with respect to an axis of the design domain, and build orientation is defined as b = ( cos θ, sin θ ) 0  ≤ θ ≤ 2π; and wherein for 3D parts ϴ corresponds to angles Ψ with respect to a first axis of the design domain, and Ψ with respect to a second axis of the design domain, and build orientation is defined as b = (sin Φ cos Ψ, sin Φ sin Ψ, cos Φ) 0  ≤ Φ ≤ π, 0  ≤ Ψ ≤ 2π.
Prior Art
The following prior art is also pertinent: US 9662840; US 20170239721; US 20170165792; US 10144176; US 20180001556; US 20180250772; US 20180079149; US 20210240159; Martens et al, Optimization of Scan Strategies in Selective Laser Melting of Aluminum Parts With Downfacing Areas, Journal of Manufacturing Science and Engineering 136(6), December 2014.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743